Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted May 6, 2021, wherein claim 33 is amended and claim 34 is canceled.  This application is a continuation of US application 14/832993, now US patent 10342858, filed August 21, 2015, which claims benefit of provisional application 62/107378, filed January 24, 2015.
Claims 23-33 and 35-42 are pending in this application.
Claims 23-32 and 36-42 are withdrawn from consideration for being directed to non-elected subject matter.
Claims 33 and 35 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted May 6, 2021, with respect to the rejection of instant claims 33 and 35 under 35 USC 112(b) for indefinitely referring to Formulas I, II, III, and IV, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to replace this undefined term with specific chemical structures.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted May 6, 2021, with respect to the rejection of instant claims 33 and 35 under 35 USC 103 for being obvious over Danishefsky et al. in view of Lygo et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to not encompass conjugates of unmodified GLOBO H or SSEA-4.  Therefore the rejection is withdrawn.

Applicant’s amendment necessitates the following new grounds of rejection:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Danishefsky et al. (US patent 7854934, of record in previous action) in view of Lygo et al. (Reference of record in previous action) in view of Wong et al. ‘411. (US pre-grant publication 2009/0317411, cited in PTO-892)
Claim 33 is directed to a conjugate of an oligosaccharide with an aspartate or polyaspartate, wherein the side chain carboxyl of the aspartate is replaced with a ketone.  The oligosaccharide portion is defined in such a way as to encompass the oligosaccharide known in the art as SSEA-3.  Claim 35 defines the structure as containing between 1-3 repeats of a SSEA-3 structure.
Danishefsky et al. glycopeptides and glycoamino acids, (column 2 lines 60-66) as well as methods for treating cancer comprising administering these compounds to a subject. (column 3 lines 3-9) In a particular embodiment the compound is produced as an amino acid linked to the saccharide by the side chain. (column 7 lines 51-67) In some embodiments the saccharide is Globo H or a derivative thereof. (column 33 lines 1-18) In another embodiment multiple carbohydrate-conjugated amino acids are linked together to make a trivalent saccharide conjugate. (column 62 lines 38-42, column 66 lines 18-65) Danishefsky et al. does not disclose a structure wherein the amino acid is an aspartate derivative with the side chain carboxyl converted to a ketone.
in vivo than the parent compound. (p. 9039 right column second paragraph) Lygo et al. specifically discloses a C-linked glycosyl-asparagine which has a structure with the same general side-chain-linked sugar structure described by Danishefsky et al. (p. 9040 left column scheme 1)
Wong et al. ‘411 discloses an immune composition comprising Globo H or a fragment thereof such as SSEA3, and an adjuvant. (p. 1 paragraph 3) This composition elicits an immune response targeting Globo H or its fragment and is therefore useful for treating cancer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to attach the SSEA-3 saccharide to a ketomethylene amino acid as described by Lygo et al., for use in a conjugate of the type described by Danishefsky et al.  One of ordinary skill in the art would have been motivated to use the ketomethylene linkage and would have reasonably expected success because Lygo et al. describes that these amino acid derivatives are more stable alternatives to using natural amino acid saccharide conjugates.  One of ordinary skill in the art would furthermore have been motivated to use SSEA-3 as the saccharide moiety because Wong et al. ‘411 discloses that it is useful for the same purpose as the Globo H saccharide described by Danishefsky et al., namely for use in cancer vaccines.
Therefore the invention taken as a whole is prima facie obvious.

Claims 33 is rejected under 35 U.S.C. 103 as being unpatentable over Danishefsky et al. (Reference of record in previous action) in view of Lygo et al. (Reference of record in previous action) in view of Wong et al. (US patent 9028836, pre-grant publication 2012/0328646, of record in previous action, all citations herein are to the pre-grant publication) in view of Lee et al. (NPL reference 874 in PTO-1449 submitted 9/30/2019)

Danishefsky et al. glycopeptides and glycoamino acids, (column 2 lines 60-66) as well as methods for treating cancer comprising administering these compounds to a subject. (column 3 lines 3-9) In a particular embodiment the compound is produced as an amino acid linked to the saccharide by the side chain. (column 7 lines 51-67) In some embodiments the saccharide is Globo H or a derivative thereof. (column 33 lines 1-18) In another embodiment multiple carbohydrate-conjugated amino acids are linked together to make a trivalent saccharide conjugate. (column 62 lines 38-42, column 66 lines 18-65) Danishefsky et al. does not disclose a structure wherein the amino acid is an aspartate derivative with the side chain carboxyl converted to a ketone, or the saccharide is SSEA-4 having fluoro- or azido substituents as defined in the claim.
Lygo et al. discloses that replacement of the amide bond in a glycosyl-asparagine with a ketomethylene linkage results in a product which is more resistant to hydrolysis and thus more stable in vivo than the parent compound. (p. 9039 right column second paragraph) Lygo et al. specifically discloses a C-linked glycosyl-asparagine which has a structure with the same general side-chain-linked sugar structure described by Danishefsky et al. (p. 9040 left column scheme 1)
Wong et al. discloses a carbohydrate vaccine based on the GLOBO H family of saccharides, specific for cancer cells and cancer stem cells. (p. 2 paragraph 12) Both GLOBO-H and SSEA-4 are useful as glycan moieties in these vaccines. (p. 4 paragraphs 51-52, pp. 8-9 paragraph 107)
Lee et al. discloses that modifications of carbohydrate antigens with various substituents including fluoro- and azido- substituents is known to be capable of improving their immunogenicity and antibody response. (p. 16846) Lee et al. specifically discloses a systematic study of modifications at the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use SSEA-4 as the glycan structure in the conjugates described by Danishefsky et al.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Wong et al. discloses that SSEA-4 is also a useful carbohydrate antigen for incorporation into cancer vaccines.  One of ordinary skill in the art would furthermore have been motivated to make fluoro- or azido- derivatives of SSEA-4 because Lee et al. discloses that these modifications improve the closely related molecule Globo H.
Therefore the invention taken as a whole is prima facie obvious.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 is directed to a compound having a group defined as “Glycan” attached by a ketomethylene group to a peptide backbone.  However, the claim then gives a definition of “Glycan” 

Conclusion
No claims are allowed in this action.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	5/11/2021